MEMORANDUM **
Rodney J. Quigley appeals pro se the district court’s judgment dismissing his action seeking a declaratory judgment that he was an Arizona resident for the tax year 1996. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal of a case for lack of subject matter jurisdiction, Crist v. Leippe, 138 F.3d 801, 803 (9th Cir.1998), and we affirm.
Because Arizona’s and California’s state court remedies for tax collection are “plain, speedy and efficient,” the Tax Injunction Act, 28 U.S.C. § 1341 (1993), deprives federal courts of subject matter jurisdiction. Franchise Tax Bd. v. Alcan Aluminium, 493 U.S. 331, 338, 110 S.Ct. 661, 107 L.Ed.2d 696 (1990); Bosewell v. *911LaSalle Nat’l Bank, 450 U.S. 503, 513, 101 S.Ct. 1221, 67 L.Ed.2d 464 (1981). Because the Tax Injunction Act and the Declaratory Judgment Act, 28 U.S.C. § 2201 (1994), did not waive sovereign immunity, the district court did not err in dismissing Quigley’s declaratory judgment claim against the Internal Revenue Service. See City of Whittier v. United States Dep’t of Justice, 598 F.2d 561, 562 (9th Cir.1979). Accordingly, the district court did not err in dismissing Quigley’s first amended complaint for lack of subject matter jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.